Dear Secretary Carnahan:
You have submitted a revised, proposed fair ballot language statement pursuant to Section 116.025, RSMo, for Senate Joint Resolution 26, pertaining to a tax exemption and veterans' organizations. The fair ballot language statement is as follows:
  A "yes" vote will amend the Missouri Constitution to include a tax exemption for real and personal property that is used or held exclusively for nonprofit purposes or activities of veterans' organizations.
  A "no" vote will not amend the Missouri Constitution to include a tax exemption for real and personal property that is used or held exclusively for nonprofit purposes or activities of veterans' organizations.
  The measure, if passed, and if an exemption from taxation is subsequently enacted, will decrease taxes on real and personal property used or held exclusively for nonprofit purposes or activities of veterans' organizations.
Pursuant to Section 116.025, we approve the legal content and form of the fair ballot language statement.
Because our review of the fair ballot language statement is mandated by statute, no action that we take with respect to such review should be construed as an endorsement of Senate Joint Resolution 26, or as the expression of any view regarding the objectives of its proponents.
Sincerely,
  JEREMIAH W. (JAY) NIXON Attorney General